Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Patent Trial and Appeal Board affirmed the rejection(s) against independent claim(s) 1, but reversed all rejections against claim(s) 7-8 dependent thereon. The independent claim(s) is/are cancelled by the examiner in accordance with MPEP § 1214.06. Claims 1-8, 10-18 and 20 are pending of which claims 10-18 and 20 are allowed.

Examiner’s Amendments
Claims 1-7 are amended as follows:
Claims 1-6 (Canceled): 
Claim 7 (Currently Amended): A fixed wing aircraft comprising: 
a trim control system for controlling surfaces of the aircraft; and 
a fly-by-wire system communicatively coupled with the trim control system, the fly-by-wire system comprising: 
an inceptor with an input device and a manual trim control switch, wherein the input device is an autopilot disconnect pushbutton; and 
a controller communicatively coupled with the input device, the controller configured to: control the trim control system, 
obtain a re-trim input from the user as a discrete depression of the pushbutton, 
set a position of the surfaces of the aircraft that achieves positive speed stability about a trimmed condition at a present airspeed of the aircraft in response to the re-trim input, wherein positive speed stability is a tendency of the aircraft to return to the trimmed condition after a disturbance of the aircraft from the trimmed condition, 
command the trim control system to adjust towards the position in response to the discrete depression of the pushbutton,
 permit continuous manual flight and retain positive speed stability in response to receiving the re-trim input, and 
disengage an autopilot in response to an autopilot disconnect input from the input device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669